DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, and 4-7 are pending and claims 1 and 7 are independent. Claims 1, 4, and 7 have been amended and claims 3 and 8 have been cancelled.	

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets 

Response to Arguments
Applicant's remarks filed 16 February 2021 have been fully considered and Examiner's response is as follows:
As to the claim objection to claim 4, the objection is withdrawn in view of applicant’s amendments.
As to the rejection of the pending claims under 35 USC 101. Applicant argues that “the current claims align with the patent-eligible claims of the McRO decision because both sets of claims provide a specific technical solution to a specific technical problem. By way of illustration, the Memorandum states that the McRO claims were generally focused on a method of "automatic lip synchronization and facial expression using computer-implemented rules." Based on this characterization, the court found that the claims were patent eligible under §101 because they were not directed to an abstract idea.” Response at 8. However, Examiner respectfully disagrees with Applicant's assessment of the current claims. As detailed in previous Office Actions and restated below, Examiner has properly identified abstract ideas which correspond to the presented claim language. The current claims do no positively recite a step where the argued improved data is used for a specific improvement in another technology. For example, in claim 1, the amended claim element of "wherein said characteristic quantity is representative of a flow-rate difference between a mud flow being supplied by the drilling rig system to the fractured zone in the well and a mud flow returning from the fractured zone, and 
Applicants also argue that if the claims are found to be directed to a judicial exception, that the claims are integrated into a practical application and should be found eligible. Response at 10. In support of this contention, applicant states: 
Currently, the claims clarify the various improvements and practical applications achieved by the embodiments with the following language:
said method being performed without interrupting drilling operations of the drilling rig system such that improved permeability information is obtained without sacrificing an efficiency of the drilling operations, the improved permeability information thereby facilitating improved hydrocarbon exploration and field optimization,
	…
wherein the output signal representative of the permeability value is indicative of whether the well is to be further explored for hydrocarbon extraction.

Response at 10. The examiner notes that the first limitation is in the preamble, and while indicative of the field of use, it does not positively recite features that must be present in the 
Applicant’s arguments with respect to claim(s) 1, 2, and 4-7 rejected under 35 USC 102 and 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the flow rate and the detection of multiple phases of mud interaction with the formation are addressed below with the new reference Dashti (see below).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims under Step 1 are directed towards a method (claims 1, 2, and 4-6), an apparatus (claims 7).

ii. obtaining at least one calculated value of said characteristic quantity by means of said mathematical model (Mathematical Concepts);
iii. comparing said calculated value with said detected value (Mathematical Concepts and/or Mental Processes of mentally considering two values);
v. in case the difference between said calculated value and said detected value is greater than said determined threshold: 1. calculating a further value of the permeability of said fractured zone as a function of said difference and of said initial value (Mathematical Concepts).” These limitations recite direct calculations and an evaluation or judgement that fall within the Mathematical Concepts and Mental Processes enumerated category of abstract ideas. 
Claim 7, recites “i. obtaining at least one calculated value of said characteristic quantity by means of said mathematical model (Mathematical Concepts);
ii. comparing said calculated value with said detected value (Mathematical Concepts and/or Mental Processes of mentally considering two values);
iii. calculating a permeability value of said fractured zone as a function of said comparison (Mathematical Concepts).” This claim, given the broadly written claim limitations, is also reasonably interpreted as reciting an evaluation or judgement that fall within the Mathematical Concepts enumerated category of abstract ideas. Accordingly, at step 2A, prong one, the claims are found to recite a judicial exception and are drawn to an abstract idea.

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a generic computer component (claims 1 and 7), as discussed above in the Step 2A, Prong Two analysis, to perform the mathematical concepts and mental process amounts to no more than mere instructions to apply the exception using a generic computer component. The claims recite the idea of a solution or outcome, but fail to recite details as to how such a solution to a problem is actually accomplished or implemented to achieve something. See MPEP 2106.05(f). Therefore, the claims are not patent eligible under 35 USC 101.
Claim 2 is dependent on independent claim 1 and includes all the limitations of claim 1. This claims merely locates the where the data is collected from that is akin to specifying a field 
Claim 4 is dependent on independent claim 1 and includes all the limitations of claim 1. This claim specifies the types of data input into the mathematical model and amounts to setting variables in the correct field of use. See MPEP 2106.05(h). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 5 is dependent on independent claim 1 and includes all the limitations of claim 1. These claims recite limitations that define additional mathematical relationships being calculated that is an extension of the mathematical concepts of performing calculations to obtain a result. Thus, additional mathematical concepts does not amount to significantly more than the abstract idea.
Claim 6 is dependent on independent claim 1 and includes all the limitations of claim 1. This claim specifies the types of data related to the mathematical model and amounts to setting variables in the correct field of use of hydraulic fractures. See MPEP 2106.05(h). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Therefore claims 1, 2, and 4-7 are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bahrami, Hassan et al., “Characterizing natural fractures productivity in tight gas reservoirs,” Journal Petrol Explor Prod Technol 2: pp. 107-115 (2012) (hereinafter “Bahrami”) in view of Jalal Dashti, et al., “Use of Advanced Mud Gas Chromatography for Reservoir Quality Prediction While Drilling,” International Petroleum Technology Conference IPTC-18624-MS pp. 1-15 (2016) (hereinafter “Dashti”) and further in view of Stewart, WO2008/106544 (IDS dated 2/2/2018) (hereinafter “Stewart”).
Claim 1. Bahrami discloses A method for determining a permeability of a fractured zone in a subsoil, wherein at least one well is being drilled by means of a drilling rig and said fractured zone is encountered, said method being performed without interrupting drilling operations of the drilling rig system such that improved permeability information is obtained without sacrificing an efficiency of the drilling operations, the improved permeability information thereby facilitating improved hydrocarbon exploration and field optimization (Bahrami, Abstract “This paper presents the estimation of fracture permeability in naturally fractured tight gas formations, by integration of welltest analysis results and image log data based on Kazemi’s simplified model.”), said method comprising:
a) detecting at least one value of a characteristic quantity associated with said well (Bahrami, p.110 Table 1, p. 111 Table 2 illustrating exemplary input data for the mathematical models, any of the input parameters may be a characteristic quantity.);
b) retrieving from a memory a mathematical model descriptive of said characteristic quantity and dependent on at least the permeability of said fractured zone (Bahrami, p. 110 column 1 paragraph 1 see equation 9 for calculating fracture permeability; p. 110 column 2 paragraph 1 “To evaluate natural fracture parameters in tight gas reservoirs, reservoir simulation is performed based on the field data from a tight gas reservoir, using the widely used commercial CMG (Computer Modeling Group of Calgary) numerical reservoir simulation software.” EN: the software stores the necessary algorithms and data to perform the simulations and modelling of the fractured reservoir.);
c) activating a processor for:
i. determining an initial value of the permeability of said fractured zone (Bahrami, p. 112 column 2 paragraph 7 “The estimated fracture parameters can be considered as initial guess in reservoir simulation models for naturally fractured tight gas reservoirs” Examiner’s Note (EN): Thus, the initial guess is the initial value);
ii. obtaining at least one calculated value of said characteristic quantity by means of said mathematical model, as a function of said initial value of the permeability of the fractured zone (Bahrami, see equations 1 -4 for calculating various dynamic parameters and equation 9 and 10 where fracture permeability is calculated based on various parameters. EN: the parameters in any of the equations are construed as a characteristic quantity);
iii. comparing said calculated value with said detected value (Bahrami, p.112 column 2 paragraph 7 “ The estimated fracture parameters can be considered as initial guess in reservoir simulation models for naturally fractured tight gas reservoirs, and then be tuned during history matching to get more reliable results for natural fractures productivity and their contribution on total gas production.” EN: the initial guess and the tuning is construed as disclosing a comparison of the calculated and detected values);
vi. generating an output signal representative of said permeability value (Bahrami, p. 113, see for example Fig. 14 as representing an output representative of the permeability value).
Bahrami does not explicitly disclose wherein said characteristic quantity is representative of a flow-rate difference between a mud flow being supplied by the drilling rig system to the fractured zone in the well and a mud flow returning from the fractured zone, and wherein the flow-rate difference includes two detectable phases, a first phase representing a perturbation of a measurement of the mud flow caused by an initial encounter with the fractured zone and a second phase representing a re-balance of the measurement of the mud flow after the initial encounter; nor wherein the output signal representative of the 
Dashti teaches wherein said characteristic quantity is representative of a flow-rate difference between a mud flow being supplied by the drilling rig system to the fractured zone in the well and a mud flow returning from the fractured zone (Dashti, p. 5 paragraph 6 “The proposed method enables to identify natural open fractures through the detection of the microlosses associated; while drilling, whenever the bit intercepts an open fracture the mud invasion leads to a mud micro-loss. Such losses are identified in surface, in real-time, throughout accurate and continuous monitoring of the mud flow out.”; paragraph 8 “The proposed methodology consists of an integrated approach using delta mud flow time data (difference between flow OUT and flow IN) along with drilling data and gas data from mud logging” Examiner’s Note (EN): the flow rate of the mud flow in and out is monitored during drilling to gather data for the reservoir.), and wherein the flowrate difference includes two detectable phases, a first phase representing a perturbation of a measurement of the mud flow caused by an initial encounter with the fractured zone (Dashti, p. 6 paragraph 1 “In a Natural Open Fracture the mud invades the fracture and a sudden decrease of Delta Flow is recorded in surface by the Electromagnetic Flow out Sensor” EN: This is the first phase of the perturbation caused by the fracture encounter.) and a second phase representing a re-balance of the measurement of the mud flow after the initial encounter (Dashti,  p. 6 paragraphs 1-2 “the solid particles of the mud gradually plug the fracture and Delta Flow return to the base line. 2. On the contrary, a mechanical fracture induced by the action of the bit shows a Delta Flow decreasing when the fracture is generated, with an immediate recovery when the fluid 
wherein the output signal representative of the permeability value is indicative of whether the well is to be further explored for hydrocarbon extraction (Dashti, p. 5 Fig. 4 illustrating delta flow; p. 5 paragraph 9 “the aim is to identify the natural open fractures, their typology, and to gather information about the hydraulic aperture using the micro-losses dynamic trend analysis versus time.”; p. 6 paragraph 6 “This technique was integrated with the gas readings, to identify any gas increase in correspondence of the open fractures and more permeable zones identified. For this purpose a dedicated software routine has been developed; the algorithm enable to synchronize the gas reading from the bit to surface allowing to promptly identify the gas peaks associated to the fracture in a time plot.”; see for example p. 6 paragraph 10 “While drilling and coring through the Middle Marrat formation, seven intervals of interest (sweet spots) were identified by advanced gas data as shown below; two of the intervals are as thin as 3 ft.” EN: This shows that the zones of interest are indicative of whether the well is to be further explored for hydrocarbon extraction.).
Bahrami and Dashti are analogous because they are related to analyzing and characterizing fractured formations for a variety of parameters such as permeability. Accordingly, it would have been obvious to one of ordinary skill in the art to combine the teachings of Bahrami (method of characterizing fractured formations using integrated data) with Dashti (method of characterizing formations with flow rate and other drilling parameters 
While modified Bahrami suggests iteration where the initial estimate is improved over time by calibration or tuning (see Bahrami p.112 column 2 paragraph 7 “The estimated fracture parameters can be considered as initial guess in reservoir simulation models for naturally fractured tight gas reservoirs, and then be tuned during history matching to get more reliable results for natural fractures productivity and their contribution on total gas production.”).  Such a process necessarily involves comparing the initial with the actual measurements and then adjustments are made to tune or improve the models, but Bahrami does not explicitly disclose, a computer based determination of iv. in case a difference between said calculated value and said detected value is smaller than a determined threshold, generating an output signal representative of the initial value of the permeability of said fractured zone v. in case the difference between said calculated value and said detected value is greater than said determined threshold: 1. calculating a further value of the permeability of said fractured zone as a function of said difference and of said initial value; 2. setting said further value as the initial value of the permeability of said fractured zone; 3. repeating steps ii to iv.
Stewart teaches a computer based system with storage (Stewart, Fig. 1A computer 60), activated for iv. in case a difference between said calculated value and said detected value is smaller than a determined threshold (Stewart, [00139] “The average permeability of the formation, K, can be determined from the cumulative production at the end of the drilling phase.” [00139] “An iterative search for a value of K which minimizes the objective function”; [00142] “This process is repeated until all zones have been identified and a complete permeability distribution has been obtained.” EN: iterative searching involves checking values to find an acceptable solution based on a threshold, accuracy or error value. If the solution is already at the desired accuracy then one of ordinary skill in the art understands to use the value obtained.), generating an output signal representative of the initial value of the permeability of said fractured zone (Bahrami, p. 113, see for example Fig. 14 as representing an output representative of the permeability value) (Stewart, [00139] “The average permeability of the formation, K, can be determined from the cumulative production at the end of the drilling phase.” [00139] “An iterative search for a value of K which minimizes the objective function” EN: iterative searching involves replacing values to begin to converge at a solution.); [00142] “This process is repeated until all zones have been identified and a complete permeability distribution has been obtained.”);
v. in case the difference between said calculated value and said detected value is greater than said determined threshold: 1. calculating a further value of the permeability of said fractured zone as a function of said difference and of said initial value (Stewart, [00139] “The average permeability of the formation, K, can be determined from the cumulative production at the end of the drilling phase.”); 2. setting said further value as the initial value of the permeability of said fractured zone (Stewart, [00139] “An iterative search for a value of K which minimizes the objective function” EN: iterative searching involves replacing values to ; 3. repeating steps ii to iv. (Stewart, [00142] “This process is repeated until all zones have been identified and a complete permeability distribution has been obtained.”).
Bahrami, Dashti and Stewart are analogous because they are related to analyzing and characterizing fractured formations for a variety of parameters to estimate permeability. Accordingly, it would have been obvious to one of ordinary skill in the art to combine the teachings of Bahrami, Dashti, and Stewart to teach and suggest the reservoir modeling invention as claimed. Iteratively improving the results of a model is routine in the art and including additional parameters as part of the dataset improves the accuracy of the results. The motivation to combine would have been that it is important when drilling wells that the reservoir is properly characterized using the permeability and pressure distributions. (Stewart [0006]).

Claim 2. Modified Bahrami teaches the method according to claim 1, wherein the fractured zone is located in a hydrocarbon reservoir (Bahrami, Abstract “This paper presents the estimation of fracture permeability in naturally fractured tight gas formations”, see p. 108 Introduction discussing fracture reservoirs modeling.).

Claim 4. Modified Bahrami teaches the method according to claim 1, wherein said mathematical model further depends on one or more input parameters comprising at least one of: hook height; rate of penetration; weight on hook; weight on bit; standpipe pressure; revolutions per minute; torque; mud weight; rheology parameters; total gas; gas chromatography; (Bahrami, p. 107 column 2 List of symbols includes rheology parameters such as viscosity; p. 112 column 2 paragraph 7 “The estimated fracture parameters can be considered as initial guess in reservoir simulation models for naturally fractured tight gas reservoirs, and then be tuned during history matching to get more reliable results for natural fractures productivity and their contribution on total gas production.”). 
Bahrami does not explicitly disclose, but Dashti teaches a chemical composition of excavation material recovered above ground and transported by mud (XRF data); a determination of a crystalline phase constituting the excavation material (XRD data) (Dashti, p. 6 paragraphs 6-7 “XRF and XRD detectors were utilized that can measure X-ray fluorescence and X-Ray diffractometry on different types of samples: Washed and dried rock cuttings, Unwashed, raw cuttings, Core sections, Sidewall cores….This is a crucial feature when there is a need to obtain geochemical data to support geo-steering. The sensor can carry out the analysis of up to 30 elements, ranging from Mg (atomic n 12) to U (atomic n 92). X-ray diffraction (XRD) is a direct mineral measurement instead of a mineral calculation from elemental analysis used by some analysts. The authors strongly suggest, for both quality control and better understanding of the data, to integrate XRD (mineralogy) and XRF (chemistry) analysis, for accurate mineral identification quantification.”).
Bahrami, Dashti and Stewart are analogous because they are related to analyzing and characterizing fractured formations for a variety of parameters such as permeability. Accordingly, it would have been obvious to one of ordinary skill in the art to combine the teachings of Bahrami, Dashti and Stewart to teach and suggest the invention as claimed where the mud flow has two detectable phases that are monitored. The motivation to combine would 

Claim 5. Modified Bahrami teaches the method according to claim 4, wherein the values of said input parameters are detected and inputted to said mathematical model in order to obtain a parametric dependence of said characteristic quantity on the permeability of said fractured zone (Bahrami, p. 110 Table 1 input data to the simulation base model; p. 112 column 2 paragraph 7 “The estimated fracture parameters can be considered as initial guess in reservoir simulation models for naturally fractured tight gas reservoirs, and then be tuned during history matching to get more reliable results for natural fractures productivity and their contribution on total gas production.” EN: The values are measured and used for the model and are iteratively adjusted as part of the tuning process).

Claim 6. Modified Bahrami teaches the method according to claim 1, wherein the permeability of said fractured zone is correlated to a hydraulic width of a fracture or system of fractures included in said fractured zone (Bahrami, see for example p. 109 column 2 equations 6 and 7 correlating permeability and fracture width for the fracture zone of interest).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bahrami, Hassan et al., “Characterizing natural fractures productivity in tight gas reservoirs,” Journal Petrol Explor Prod Technol 2: pp. 107-115 (2012) (hereinafter “Bahrami”) in view of Jalal Dashti, et al., “Use of Advanced Mud Gas Chromatography for Reservoir Quality Prediction While Drilling,” International Petroleum Technology Conference IPTC-18624-MS pp. 1-15 (2016) (hereinafter “Dashti”).
Claim 7. Bahrami discloses An apparatus for determining a permeability of a fractured zone in a subsoil, wherein at least one well is being drilled by means of a drilling rig system and said fractured region is encountered, determining the permeability of the fractured zone is performed without interrupting drilling operations of the drilling rig system such that improve permeability information is obtained without sacrificing an efficiency of the drilling operations, the improved permeability information thereby facilitating improved hydrocarbon exploration and field optimization (Bahrami, Abstract “This paper presents the estimation of fracture permeability in naturally fractured tight gas formations, by integration of welltest analysis results and image log data based on Kazemi’s simplified model.”), and wherein said apparatus comprises:
a) an interface for receiving at least one detected value of a characteristic quantity of said well (Bahrami, p. 110 column 2 paragraph 1 “To evaluate natural fracture parameters in tight gas reservoirs, reservoir simulation is performed based on the field data from a tight gas reservoir, using the widely used commercial CMG (Computer Modeling Group of Calgary) numerical reservoir simulation software.”; see also Table 1 for some of the input data; EN: data is input into the computer system via an interface.),
b) a memory storing a mathematical model descriptive of said characteristic quantity and dependent on at least the permeability of said fractured zone (Bahrami, p. 110 column 1 paragraph 1 see equation 9 for calculating fracture permeability; p. 110 column 2 paragraph 1 “To evaluate natural fracture parameters in tight gas reservoirs, reservoir simulation is performed based on the field data from a tight gas reservoir, using the widely used commercial CMG (Computer Modeling Group of Calgary) numerical reservoir simulation software.” EN: the software stores the necessary algorithms and data to perform the simulations and modelling of the fractured reservoir.);
c) a processor configured for: i. obtaining at least one calculated value of said characteristic quantity by means of said mathematical model (Bahrami, see equations 1 -4 for calculating various dynamic parameters and equation 9 and 10 where fracture permeability is calculated based on various parameters. EN: the variables calculated in any of the equations are construed as a characteristic quantity);
ii. comparing said calculated value with said detected value (Bahrami, p.112 column 2 paragraph 7 “ The estimated fracture parameters can be considered as initial guess in reservoir simulation models for naturally fractured tight gas reservoirs, and then be tuned during history matching to get more reliable results for natural fractures productivity and their contribution on total gas production.” EN: the tuning and history matching is construed as disclosing a comparison of the calculated and detected values);
iii. calculating a permeability value of said fractured zone as a function of said comparison (Bahrami, p.112 column 2 paragraph 5 equation 10 calculates the fracture permeability; column 2 paragraph 7 “The estimated fracture parameters can be considered as 
iv. generating an output signal representative of said permeability value (Bahrami, p. 113, see for example Fig. 14 as representing an output representative of the permeability value), 
Bahrami does not explicitly disclose wherein said characteristic quantity is representative of a flow-rate difference between a mud flow being supplied by the drilling rig system to the fractured zone in the well and a mud flow returning from the fractured zone, and wherein the flowrate difference includes two detectable phases, a first phase representing a perturbation of a measurement of the mud flow caused by an initial encounter with the fractured zone and a second phase representing a re-balance of the measurement of the mud flow after the initial encounter; wherein the output signal representative of the permeability value is indicative of whether the well is to be further explored for hydrocarbon extraction.
Dashti teaches wherein said characteristic quantity is representative of a flow-rate difference between a mud flow being supplied by the drilling rig system to the fractured zone in the well and a mud flow returning from the fractured zone (Dashti, p. 5 paragraph 6 “The proposed method enables to identify natural open fractures through the detection of the microlosses associated; while drilling, whenever the bit intercepts an open fracture the mud invasion leads to a mud micro-loss. Such losses are identified in surface, in real-time, throughout accurate and continuous monitoring of the mud flow out.”; paragraph 8 “The and wherein the flowrate difference includes two detectable phases, a first phase representing a perturbation of a measurement of the mud flow caused by an initial encounter with the fractured zone (Dashti, p. 6 paragraph 1 “In a Natural Open Fracture the mud invades the fracture and a sudden decrease of Delta Flow is recorded in surface by the Electromagnetic Flow out Sensor” EN: This is the first phase of the perturbation caused by the fracture encounter.) and a second phase representing a re-balance of the measurement of the mud flow after the initial encounter (Dashti,  p. 6 paragraphs 1-2 “the solid particles of the mud gradually plug the fracture and Delta Flow return to the base line. 2. On the contrary, a mechanical fracture induced by the action of the bit shows a Delta Flow decreasing when the fracture is generated, with an immediate recovery when the fluid invaded in given back. 3. The response of the Delta Flow in case of Micro-Fractures pattern or Matrix Permeability shows a gradual decrease due to the invasion of the mud into the pores or micro-fractures; at the end of the permeable zone the Delta Flow gradually increase.” EN: The second phase is the return to base line.); 
wherein the output signal representative of the permeability value is indicative of whether the well is to be further explored for hydrocarbon extraction (Dashti, p. 5 Fig. 4 illustrating delta flow; p. 5 paragraph 9 “the aim is to identify the natural open fractures, their typology, and to gather information about the hydraulic aperture using the micro-losses dynamic trend analysis versus time.”; p. 6 paragraph 6 “This technique was integrated with the to identify any gas increase in correspondence of the open fractures and more permeable zones identified. For this purpose a dedicated software routine has been developed; the algorithm enable to synchronize the gas reading from the bit to surface allowing to promptly identify the gas peaks associated to the fracture in a time plot.”; see for example p. 6 paragraph 10 “While drilling and coring through the Middle Marrat formation, seven intervals of interest (sweet spots) were identified by advanced gas data as shown below; two of the intervals are as thin as 3 ft.” EN: This shows that the zones of interest are indicative of whether the well is to be further explored for hydrocarbon extraction.).
Bahrami and Dashti are analogous because they are related to analyzing and characterizing fractured formations for a variety of parameters such as permeability. Accordingly, it would have been obvious to one of ordinary skill in the art to combine the teachings of Bahrami (method of characterizing fractured formations using integrated data) with Dashti (method of characterizing formations with flow rate and other drilling parameters during drilling operations) to teach and suggest the invention as claimed where the mud flow has two detectable phases that are monitored. The motivation to combine would have been as taught by Dashti that “[w]hile drilling through a reservoir, a lot of valuable information can be obtained from mud logging to support formation evaluation. Field data will help wellsite geologists, petrophysicist and reservoir engineers to predict reservoir quality, fluid contacts and reservoir permeability based on formation gases detected while drilling.”. (Dashti, Abstract).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095.  The examiner can normally be reached on M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN W CRABB/             Examiner, Art Unit 2129


/REHANA PERVEEN/             Supervisory Patent Examiner, Art Unit 2129